Citation Nr: 1602171	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  06-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for sinusitis, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for allergic rhinitis, currently evaluated as 30 percent disabling.  

5.  Entitlement to an increased rating for bilateral pes planus, evaluated as 10 percent disabling prior to July 24, 2012, and 30 percent disabling on and after July 24, 2012.  

6.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for sleep apnea, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for diabetes mellitus, type II.  

8.  Entitlement to a temporary total evaluation following surgery for the left first metatarsophalangeal joint implant due to arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service in the United States Air Force from April 1974 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2006, May 2009, and June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in various states.  In the January 2006 rating decision, the RO in Phoenix, Arizona increased the disability rating for the Veteran's PTSD to 50 percent, effective June 21, 2005.  The RO also increased the disability rating for the lumbosacral strain to 40 percent disabling, effective June 21, 2005.  In addition, the RO continued the 30 percent rating for allergic rhinitis and sinusitis, and further continued the 10 percent rating for bilateral pes planus, denying higher ratings for both claims.  Finally, the RO denied service connection for diabetes mellitus, type II.  In the May 2009 rating decision, the Phoenix RO denied entitlement to a temporary total convalescence evaluation following surgery for left first metatarsophalangeal joint implant due to arthritis.  In the June 2013 rating decision, the RO in Anchorage, Alaska denied the petition to reopen the Veteran's claim of service connection for sleep apnea.  

By way of the August 2010 rating decision, the AOJ bifurcated the Veteran's claim of allergic rhinitis and sinusitis, and assigned separate disability ratings for these disorders.  Specifically, the AOJ assigned a 30 percent rating for allergic rhinitis, and a 10 percent rating for sinusitis, both effective from April 18, 2005. 

By way of the February 2013 rating decision, the AOJ increased the disability rating for bilateral pes planus to 30 percent disabling, effective July 24, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

To establish jurisdiction over the issue of sleep apnea, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7105 (West 2015).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims seeking entitlement to service connection for the right and left knee disabilities.  Thus, the Board is granting this aspect of the Veteran's appeal. 

The issue of entitlement to an increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2002 rating decision denied service connection for sleep apnea on the basis that the evidence did not reflect a diagnosis of sleep apnea that was incurred in, or aggravated by military service.  

2.  Additional evidence received since the June 2002 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.  

3.  The record evidence is in relative equipoise as to whether the Veteran's sleep apnea is in part due to or the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision which denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the June 2002 rating decision is new and material, and the previously denied claim for service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).  The Board concludes that these duties do not preclude the Board from adjudicating this portion of the Veteran's claims.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, discussion of VA's compliance with the notice and assistance requirements would serve no useful purpose.  

II.  Claim to Reopen

The Veteran contends that his sleep apnea was incurred in service.  In the alternative, he also contends that his sleep apnea is secondary to his service-connected sinusitis and/or allergic rhinitis.  In the June 2002 rating decision, the RO denied the claim of service connection for sleep apnea on the basis that the service treatment records were negative as to any evidence or findings of sleep apnea, and the post-service evidence did not demonstrate the existence or diagnosis of sleep apnea.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision.  Thus, the June 2002 decision became final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.

In general, rating decisions that are not timely appealed become final.  See 38 U.S.C.A. § 38 U.S.C.A. § 7105(d)(3).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  

In order to reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

The evidence associated with the claims file prior to the June 2002 rating decision includes, but is not limited to, the November 1998 VA examination, the Veteran's lay statements and his service treatment records.  The evidence associated with the claims file subsequent to the June 2002 rating decision includes, but is not limited to, VA treatment records generated at the Phoenix VAMC, and dated from December 2004 to April 2013; medical records issued from Luke Airforce Base; the March 2010 VA examination report; the January 2011 opinion issued by the Veteran's physician at the Phoenix VAMC, J.Y., M.D.; the February 2012 VA examination report and addendum; the November 2014 VA examination report; the May 2015 addendum ; the November 2015 hearing transcript; and Veteran's own lay assertions.  

In the September 2008 VA History and Physical note, the treatment provider noted that the Veteran was undergoing treatment at an Ear, Nose, and Throat (ENT) and Allergy clinic and scheduled to undergo another sleep study.  He was assessed with having probable obstructive sleep apnea during this evaluation.  In July 2010, the Veteran underwent a polysomnogram with CPAP titration, and based on the evidentiary findings, he was diagnosed with having sleep apnea syndrome "with an ahi of 11-12."  

In the January 2011 letter, the Veteran's physician, Dr. Y., noted that he had been monitoring the Veteran's condition at the Allergy Clinic at the Phoenix VAMC.  Dr. Y. explained that the Veteran had a history of allergic rhinitis, and was currently being treated with immunotherapy along with other types of medications.  Dr. Y. further noted that the Veteran has significant nasal congestion, and was found to have 80 percent blockage in his left nostril.  According to Dr. Y., the Veteran's sleep apnea may be secondary to his allergic rhinitis.  

At the February 2012 VA examination, after reviewing the Veteran's claims file and interviewing him regarding his medical history, and after conducting a physical evaluation of the Veteran, the VA examiner diagnosed the Veteran with having obstructive sleep apnea, and noted that he had persistent daytime hypersomnolence as a result of his sleep apnea.  According to the examiner, the Veteran's sleep apnea was less likely than not incurred in or caused by his service-connected sinusitis.  In reaching this conclusion, the VA examiner explained that "[o]bstructive sleep apnea is usually caused by obstruction of the posterior pharynx during sleep as a result of collapse of the posterior palate and obstruction of the posterior nasopharynx."  The examiner further explained that "[n]asal obstruction due to swollen turbinates or polyps can contribute to the upper airways obstruction but is not the causal factor in this condition."  

In the May 2013 Disability Benefits Questionnaire (DBQ), the VA physician concluded that the Veteran's sleep apnea is at least as likely as not proximately due to or the result of the Veteran's service-connected allergic rhinitis and/or sinusitis.  
In the November 2014 VA DBQ, after reviewing the Veteran's claims file, and evaluating the Veteran, the VA examiner diagnosed the Veteran with having obstructive sleep apnea, and noted that the Veteran requires the use of a breathing assistance device, as well as the use of a continuous positive airway pressure (CPAP) machine.  According to the VA examiner, the Veteran's sleep apnea is aggravated beyond normal progression due to his service-connected allergic rhinitis/sinusitis.  

This evidence is new, in that it was not previously of record.  The Board finds that collectively, report of the July 2010 VA polysomnography, in conjunction with the January 2011 medical opinion, and the February 2012, May 2013, and November 2014 VA examination reports and medical opinions, address the possibility of an etiological link between the Veteran's sleep apnea and his service-connected allergic rhinitis and sinusitis.  Because the RO in October June 2002 denied the claim, in part, because the evidence did not reflect a diagnosis of sleep apnea that was incurred in service, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for sleep apnea.  This aspect of his appeal is, therefore, granted.  

III.  Service Connection - Sleep Apnea

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310 , which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  

In the June 2013 claim, the Veteran contended that his sleep apnea was secondary to his service-connected sinusitis and/or allergic rhinitis.  

The Veteran is currently service-connected for both allergic rhinitis and sinusitis.  See August 2010 rating decision.  The medical evidence also reflects a diagnosis of obstructive sleep apnea.  See the July 2010 VA polysomnography report, the February 2012 VA examination report, and the November 2014 VA examination report.  

What remains to be established is whether the Veteran's sleep apnea was caused or aggravated by his service-connected sinusitis and/or allergic rhinitis.  

In the January 2011 opinion, Dr. Y. determined that the Veteran's sleep apnea may be secondary to his allergic rhinitis, noting that the Veteran had significant nasal congestion and was found to have 80 percent blockage in his left nostril.  In the February 2012 VA medical opinion, the VA examiner noted that "[n]asal obstruction due to swollen turbinates or polyps can contribute to the upper airways obstruction, and can make treatment with CPAP less effective but nasal obstruction due to rhinitis is not the causal factor of obstructive sleep apnea."  In the May 2013 DBQ medical opinion, the VA physician determined that the Veteran's sleep apnea is at least as likely as not proximately due to, or the result of, the Veteran's service-connected allergic rhinitis and/or sinusitis.  In reaching this conclusion, the VA physician noted that based on his knowledge and understanding of the pertinent medical principles as they stood, "nasal congestion confers an [approximate] two-fold increase in the prevalence of OSA [obstructive sleep apnea]."  In reaching this conclusion, the VA physician explained that sinusitis and allergic rhinitis cause nasal congestion, and therefore, increase the prevalence of obstructive sleep apnea.  

In the November 2014 VA medical opinion, after reviewing his claims file, and conducting a physical evaluation of the Veteran, the VA physician determined that the Veteran's sleep apnea is aggravated beyond normal progression as a result of his service-connected allergic rhinitis and sinusitis.  In the May 2015 addendum, the VA physician, J.B., M.D., addressed the November 2014 VA medical opinion.  After reviewing the claims file and contentions made by the VA examiner in the November 2014 opinion, Dr. B. noted that review of the Veteran's claims file did not confirm a diagnosis of obstructive sleep apnea in 1997.  According to Dr. B., the first thoughts and discussion of a possible sleep study arose in late 2009, and it was clear at this time that there had been no previous sleep study.  Based on his review of the claims file, Dr. B. found nothing in the records to help determine "when any aggravation of the [V]eteran's obstructive sleep apnea by his service connected allergic rhinitis began, without resort to mere speculation."  

In considering the evidence of record, and in light of the medical opinions recounted above, all of which establish a relationship between the Veteran's sleep apnea and sinusitis/allergic rhinitis, the Board finds that the third element required for secondary service connection has been satisfied.  In reaching this conclusion, the Board acknowledges the May 2015 medical opinion which calls into question when aggravation of the Veteran's obstructive sleep apnea as a result of his service-connected allergic rhinitis began.  However, regardless of whether the Veteran was first diagnosed with sleep apnea in 1997 or 2009, several examiners, including Dr. Y., the chief of the Allergy/Immunology division at the Phoenix VAMC, have determined there to be a relationship between the Veteran's sleep apnea and his allergic rhinitis/sinusitis.  Although Dr. Y. alluded to a possible relationship between these two disorders, the remaining VA examiners and reviewers provided clear and concrete opinions relating the Veteran's sleep apnea to his service-connected sinusitis and/or allergic rhinitis.  Specifically, these examiners determined that the Veteran's sinusitis/allergic rhinitis contributed to the Veteran's sleep apnea, and in the November 2014 examination report, the VA examiner stated in clear terms that the Veteran's sleep apnea was aggravated beyond normal progression due to his service-connected allergic rhinitis/sinusitis.  

Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran sleep apnea was aggravated beyond the normal course of the condition as a result of his service-connected sinusitis/allergic rhinitis.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for sleep apnea is warranted.  Therefore, the Veteran's claim of entitlement to service connection for sleep apnea is granted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.





IV.  Withdrawal of Service Connection and Increased Rating Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2015); 38 C.F.R. §§ 20.101, 20.202 (2015).  

The January 2006 rating decision denied increased ratings for the Veteran's service-connected allergic rhinitis and sinusitis and his service-connected bilateral pes planus.  The RO also denied service connection for type II diabetes mellitus, increased the disability rating for the Veteran's PTSD to 50 percent disabling, and further increased the disability rating for the lumbosacral strain to 40 percent disabling.  In his January 2006 notice of disagreement (NOD), the Veteran disagreed with the denial of service connection for his diabetes mellitus type II, as well as the denial of higher ratings for his service-connected pes planus, PTSD, lumbosacral strain, and allergic rhinitis and sinusitis.  Specifically, the Veteran sought higher ratings for most of the aforementioned service-connected disorders, and perfected a timely appeal of this decision in September 2006.  In the May 2009 rating decision, the RO denied entitlement to a temporary total convalescence evaluation following surgery for the left first metatarsophalangeal joint implant due to arthritis.  The Veteran disagreed with this decision and perfected a timely appeal of this decision as well.  As discussed in the Introduction above, in the August 2010 rating decision, the AOJ bifurcated the Veteran's claim for allergic rhinitis and sinusitis, and assigned separate disability ratings for these disorders.  

However, before a decision of these claims could be made by the Board, in a March 2013 statement, the Veteran's representative withdrew from appellate review his appeal seeking service connection for diabetes mellitus type II, as well as his appeals seeking an increased rating for lumbosacral strain, allergic rhinitis, bilateral pes planus, and a temporary total convalescence evaluation following surgery for the left first metatarsophalangeal joint implant due to arthritis.  Also, during his November 2015 hearing, the Veteran expressed his desire to withdraw from appellate review his appeal seeking a rating in excess of 50 percent for PTSD.  See Hearing Transcript, p. 2.  

In view of the March 2013 statement, and the Veteran's November 2015 hearing testimony, the Board concludes that further action with regard to the claims developed for appeal is not appropriate.  38 U.S.C.A. § 7105(d) (West 2015); 38 C.F.R. § 20.204 (2015).  The Board does not have jurisdiction over these withdrawn issues and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a sleep apnea is reopened.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis/allergic rhinitis is granted.  

The appeal of the issue of entitlement to an evaluation in excess of 50 percent for PTSD is dismissed.  

The appeal of the issue of entitlement to an evaluation in excess of 40 percent for lumbosacral strain is dismissed.  

The appeal of the issue of entitlement to an evaluation in excess of 30 percent for allergic rhinitis is dismissed.  

The appeal of the issue of entitlement to an evaluation in excess of 30 percent for bilateral pes planus is dismissed.  

The appeal of the issue of entitlement to service connection for diabetes mellitus type II is dismissed.  

The appeal of the issue of entitlement to a temporary total convalescence evaluation following surgery for left first metatarsophalangeal joint implant due to arthritis is dismissed.  


REMAND

The Veteran's service-connected sinusitis is currently evaluated as 10 percent disabling.  After a review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim.  

During his hearing, the Veteran testified that he currently receives ongoing maintenance therapy for his sinusitis.  Specifically, the Veteran stated that he receives two injections every week which helps alleviate a number of his symptoms, to include puffiness in his eyes, nasal congestion, and sinus headaches and pressure.  The Veteran further testified that his left nasal airway was 80 percent blocked, and any drainage caused by his sinuses blocks the nasal passageway altogether.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  With the exception of the examination report pertaining to his claimed sleep apnea, the most recent VA treatment records associated with the Veteran's claimed sinusitis are dated in 2013.  In light of the Veteran's assertions, the claim should be remanded in order to retrieve any outstanding VA and private medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2015).  

Also, the Veteran's last VA examination in connection to his sinusitis/rhinitis was in June 2013.  During the evaluation, the VA examiner noted that the Veteran continued to receive therapy for his sinusitis.  As this claim is being remanded for additional development, the Veteran should also be afforded a more recent and contemporaneous VA examination to better evaluate the current extent and severity of his service-connected sinusitis.  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed sinusitis.  This shall specifically include updated treatment records from the Phoenix VAMC dated from 2013 to the present time.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. After any records obtained have been associated with the claims file, schedule the Veteran for a VA examination to identify the current nature and severity of his service-connected sinusitis.  The Veteran's claims file, to include all records on Virtual VA and VBMS, must be made available to the examiner in conjunction with the examination.  The examination report must reflect that such a review was undertaken.  Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected sinusitis. 

The VA examiner should then address whether the Veteran has had incapacitating episodes of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The VA examiner should also address whether the Veteran has had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's sinusitis has on his ability to work.  The examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3. Following completion of the above, re-adjudicate the remaining issue on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and give the Veteran and his representative the opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


